DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 09/02/21. Claim 1 has been amended with claims 1-21 pending and examiner herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no support in the specification for the amended claim limitation of “a curved top member having a bottom end and a top end and being curved from the top end to the bottom end” (claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the limitation “said first end and said second end providing a port” as amended into claim 1, the specification does not even mention the term port.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “said first end and said second end providing a port” requires structurally of the first and second exhaust channels. The specification fails to mention the term port or reference any structure that is provided at the top or bottom of the exhaust channels that would be considered ports. Therefore, the port structure is indefinite. For examination purposes, the examiner is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11 and 14-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. (US 5,088,114) in view of Panettiere (US 2,227,667).
In regard to claim 1, Salce et al. teaches a thermoformed protective face shield (10) comprising: a curved top member having a bottom end and a top end and being curved from the top end to the bottom end to conform to a user's forehead (curved brow member: 11; Figures 3 and 5 details the curve taken from a diagonal line extending from the top end to the bottom end); a visor portion (outward surface: 30) extending outwardly from a lower end of the curved top member); a face cover portion (face shield body 13 including 15 and 16) extending downward from the visor portion for shielding the face of a user (see figure 1); a side shield portion (side portion of 13 curving away from lens 15) extending inwardly from the face cover portion for shielding the 10sides of a user's face (see figures 1-4); and a perimeter flange (flange: 
However, Salce et al. fails to teach exhaust channels in the curved top member having a first end and a second end; wherein said first end and said second end providing a port. 
 Panettiere teaches the use of exhaust channels/corrugations with the first and second ends providing a port formed on a rigid face shield to provide a more comfortable and breathable shield when worn against a user’s skin (Figures 3-5, channels 13; page 2, column 2, lines 48-59). The exhaust channels (13) of Panettiere provided on the top portion (11) of Salce et al., which is the portion of the face shield that touches the user’s face, would provide channels that have a first and second end, the first and second end of the channels, providing a port, would be adjacent to the top and bottom end of the top member when applied therein.
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the top forehead member of Salce et al. with the exhaust channels/corrugations as taught by Panettiere, since the top forehead member of Salce et al. provided with exhaust channels/corrugations providing a port would provide a rigid face shield with channels/corrugations along the face contacting portion to allow for breathability and comfort during use when placed against the user’s skin (Panettiere: page 2, column 2, lines 48-59).

 	In regard to claim 2, the combined references teach further comprising a positioning 15wedge extending outwardly from a center portion of said curved top member (Salce et al.: headband 74: see figures 14 and 15).  

 	In regard to claim 3, the combined references teach wherein said curved top member comprises an outwardly extending step configured to provide a space between a user's 

 	In regard to claim 8, the combined references teach further comprising a strap for securing said thermoformed protective face shield to a user (Salce: elastic strap 14 as seen in figure 1).  

 	In regard to claim 9, the combined references teach wherein said curved top member 5comprises; a) a positioning wedge extending outwardly from a center portion of said curved top member (Panettiere: teaches one of the channels 13 when applied to the forehead portion of Salce as a positioning wedge), and b) an outwardly extending step configured to provide a space between a user's forehead and said curved top member (Panettiere teaches two of the channels 13 when applied to the forehead portion of Salce as the stepped portion), 10further wherein said strap is located under said positioning wedge and adjacent to said outwardly extending step (Salce: 14 would be positioned under the channels 13 of Panettiere in forehead portion 11 of Salce when held at a position in which the face shield is above the strap).  

 	In regard to claim 11, the combined references teach wherein said strap is formed of an elastic material (Salce: elastic strap 14; column 3, lines 38-40).  

 	In regard to claim 14, the combined references teach wherein said side shield portion comprises a plurality of side segments extending rearwardly from said face cover portion (Salce: see figure 10 side portion is formed by a plurality of segments 54, 58, 62 on each side; column 5, lines 58-68 through column 6, lines 1-4).  


 
 	In regard to claim 16, the combined references teach further comprising intermediate side segments positioned between said side shield portion and said face cover portion (Salce: triangular portions 54 or 58 on each side of shield).
  
 	In regard to claim 18, the combined references teach wherein at least said visor portion, said face cover portion, and said side shield portion are formed from an optically clear material (Salce: column 3, lines 43-46). 
 
 	10In regard to clam 19, the combined references teach formed as a one-piece unit from an optically clear thermoplastic material (Salce: column 3, lines 43-46).  

 	In regard to claim 20, the combined references teach wherein said optically clear thermoplastic material is polyethylene terephthalate glycol, polyvinyl chloride, polycarbonate, or 15polyethylene terephthalate (Salce: column 5, lines 1-14).  

 	In regard to claim 21, the combined references teach wherein said optically clear thermoplastic material has a thickness of from about 0.025 inches to about 0.156 inches (Salce: column 5, lines 12-15).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. and Panettiere as applied to claim 3 above, and further in view of Dagher (US 4,945,574).
Salce et al. fails to teach a foam pad positioned in said outwardly extending step.
In regard to claim 4, Dagher teaches a face shield with a foam pad (cushioning material: 140) positioned in the forehead area of the curved top member (see figures 4 and 6).
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the forehead portion of the curved top member, which would be the outwardly extending step of Salce et al. and Panettiere, with the foam pad of Dagher, since the outwardly extending step/forehead member of Salce et al. and Panettiere provided with a foam member would provide a padded member to rest against the user’s skin creating a more comfortable fit during use.  

 	In regard to claim 5, the combined references teach wherein said foam pad has a 25thickness of from about 0.25 inches to about 0.75 inches (Dagher: foam pad in figures 4 and 6).  
 	It is noted that Dagher fails to teach the foam pad being specifically .25 inches to .75 inches. It would have been obvious before the effective filing date to one having ordinary skill in the art through routine experimentation to have chosen the exact thickness of the foam pad based upon the size of the shield, the size of the user’s face, and the desired comfort.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the forehead portion of the curved top member, which would be the outwardly extending step of Salce et al. and Panettiere, with the foam pad of Dagher, since the outwardly extending step/forehead member of Salce et al. and Panettiere provided with a foam member would provide for a padded member to rest against the user’s skin creating a more comfortable fit during use.  

 	In regard to claim 6, the combined references teach wherein said foam pad has a length of about 9.0 inches (Dagher: foam pad in figure 4).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the forehead portion of the curved top member, which would be the outwardly extending step of Salce et al. and Panettiere, with the foam pad of Dagher, since the outwardly extending step/forehead member of Salce et al. and Panettiere provided with foam member being 9 inches in length would provide for a padded member to rest against the user’s skin and extending along the length of the user’s forehead creating a more comfortable fit during use.  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al., Panettiere, and Dagher as applied to claim 4 above, and further in view of Highsmith (US 5,440,760).
Salce et al., Panettiere and Dagher fail to teach the foam pad being a closed cell foam pad. 
 In regard to claim 7, Dagher teaches the foam pad being backed by adhesive (column 5, lines 12-16). Further, in regard to claim 7, Highsmith teaches a foam pad for a face shield that is made from closed cell foam (column 3, lines 36-54).
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the foam pad of Salce, Panettiere, and Dagher to be made from closed cell foam as taught by Highsmith, since the foam of Salce, Panettiere and Dagher being closed cell foam would provide a foam that is conformable, but also water resistant, more durable and the adhesive would provide a means to securely retain the pad in place.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. and Panettiere as applied to claim 8 above, and further in view of Beard (US 4,937,880).
 	Salce et al. and Panettiere fail to teach the elastic band (14) attaching the said perimeter flange via a slot for positioning.
  	In regard to claim 10, Beard teaches a face shield having a perimeter flange with slots for positioning said strap (see figures 2 and 3: slots 23 on flange 16 to accept strap 22; column 1, lines 66-68 through column 2, lines 1-5).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic band of Salce et al. provided in a slot of a side extending flange as taught by Beard, since the elastic band of Salce et al. provided in a slot of a side extending flange would teach a slot means to retain the strap to the face shield and the side extending flange would provide even greater covering and protection to the user’s head.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. and Panettiere as applied to claim 8 above, and further in view of Razin (US 6,629,760).
 	Salce et al. and Panettiere fail to teach the strap formed from a non-elastic material with a hook-and-loop closure.
 	In regard to claims 12-13, Razin teaches a strap to hold a face shield to a user’s head, the strap is non elastic material and said strap further comprising a releasable closure that can be tightened and loosened via a hook-and-loop fastener (column 4, lines 64-67 through column 5, lines 1-5).  
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the strap of Salce et al. and Panettiere with the non-. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. (US 5,088,114) in view of Mason, Jr. et al. (US 4,296,746).
 	In regard to claim 17, Salce et al. teaches a perimeter flange 5present around the perimeter of said thermoformed protective face shield (Salce: flange 12 is present around the perimeter).
 	However, Salce et al. fails to teach the perimeter flange present around the entire perimeter of said face shield.
 	Mason, Jr. et al. teaches face shield with flange disposed around the entire perimeter of the face shield (see rim 24 disposed around perimeter of face shield).  
 	It would have been obvious before the effective filing date to one having ordinary skill the art to have provided the perimeter flange of Salce et al. to extend around the entire perimeter of the face shield as taught by Mason, Jr. et al., since the perimeter flange of Slace et al. provided around the entire perimeter would provide an edge that is flanged so as not to poke straight into the user during use, donning, or doffing.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salce et al. (US 5,088,114) in view of Cyr et al. (US Des. 407,858).
In regard to claim 1, Salce et al. teaches a thermoformed protective face shield (10) comprising: a curved top member having a bottom end and a top end and being curved from the top end to the bottom end to conform to a user's forehead (curved brow member: 11; Figures 3 and 5 details the curve taken from a diagonal line extending from the top end to the bottom end); a visor portion (outward surface: 30) extending outwardly from a lower end of the curved 
However, Salce et al. fails to teach exhaust channels in the curved top member having a first end and a second end, wherein the first and second ends providing a port. 
 Cyr et al. teaches a curved top member of a face shield with exhaust channels, each one of said plurality of exhaust channels having a first end positioned adjacent to the bottom end of the curved top member and a second end positioned adjacent to the top end of the curved top member, the first and second ends providing a port, which would be structurally sufficient to allow moisture and/or heat to escape (see ventilation channels 21 in forehead area of Figures 1, 4 and 6, the first and second ends of the channels 21 in upper forehead portion create a port).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the top member of Salce et al. with the cutouts as taught by Cyr et al., since the top member of Salce et al. provided with cutouts would provide a top member that provides a lighter weight shield that allows for breathability and comfort during use.

Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive.
Applicant remarks Salce fails to teach “a perimeter flange extending perpendicular to the perimeter of the face shield for providing structural support to the face shield” as required by claim 1. 
Salce teaches a perimeter flange (flange/uppermost edge: 12) extending perpendicular to the perimeter of the face shield for providing structural support to the face shield, Figures 4 and 5, detail the uppermost edge 12 extending upwardly and outwardly from the end of the forehead portion which would provide additional structural support to the forehead region by providing additional material between outside forces and the forehead region.

Applicant remarks that there is no motivation to provide the entire perimeter flange of Mason, Jr. et al. (US 4,296,746) on the shield of Salce et al. to provide structural support.
Adding any additional perimeter material to a device would provide additional structural support to the device due to the additional material protecting the more interior portions. Salce et al. teaches a perimeter flange (12) along only the upper portion of the perimeter of the shield. Mason, Jr. et al. teaches a mask/shield with the entire perimeter having a flange portion (rim: 24), which provides additional support to interior portions of the mask/shield. It would have been obvious before the effective filing date to one having ordinary skill the art to have provided the perimeter flange of Salce et al. to extend around the entire perimeter of the face shield as taught by Mason, Jr. et al., since the perimeter flange of Slace et al. provided around the entire perimeter would provide an edge that is flanged so as not to poke straight into the user during use, donning, or doffing.

Applicant remarks that Panettiere fails to teach the exhaust channels first and second ends providing a port for allowing moisture and/or heat to escape. 
nd paragraph as being indefinite, since the specification is silent to any port structure(s). The channels/corrugations of Panettiere teach terminal ends at the top and bottom of the channels/corrugations that create a port to provide a passage of air including moisture and/or heat (see corrugations 13 in figures 2-5, the terminal ends of the corrugations provide all the structure needed to transport the passage of air to and from the wearer, which includes passage of moisture and heat to escape the corrugations; page 2, column 2, lines 48-59).

Applicant remarks that hindsight reconstruction was used to modify the brow member of Salce et al. (US 5,088,114) to include corrugations as taught by Panettiere to lessen contact with the user’s forehead, since the purpose of the brow member of Salce is to be in contact with the wearer’s forehead, not to lessen contact with the user’s forehead. 
 Salce teaches a brow member (11) that is used in combination with an elastic band to anchor the face shield in place on a user. The brow member has to have contact along the forehead portion to provide a means to anchor the brow member to the user’s head. The entire surface of the forehead portion (11) does not need to be in contact along the user’s forehead to anchor a face shield thereto. Adding ventilation corrugations as taught by Panettiere would still provide adequate contact along the forehead to anchor in place with the use of an elastic band and further provide corrugations that provide breathability and therefore comfort when placed securely in contact with a user’s forehead. Hindsight reconstruction has not been used to add air channels to a rigid/stiffened face mask/shield, since Panettiere teaches the use of corrugations/channels to be used in a rigid/stiffened face shield to lessen direct contact of the shield with the face and increase the passage of air (page 2, column 2, lines 48-59). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732